                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

UDEME EDOHO-EKET,                               )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              )       NO. 3:18-cv-01327
                                                )
RH, RESTORATION HARDWARE INC.                   )       JUDGE CAMPBELL
et al.,                                         )       MAGISTRATE JUDGE FRENSLEY
                                                )
     Defendants.                                )

                                             ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

11), which was filed on January 16, 2019. Through the Report and Recommendation, the

Magistrate Judge recommends the Motions to Dismiss filed by Defendant Restoration Hardware

(Doc. No. 6) and Defendant Lincoln Property Management (Doc. No. 9) be granted. Although the

Report and Recommendation advised the parties that any objections must be filed within 14 days

of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, the Motion to Dismiss filed by Defendant Restoration

Hardware (Doc. No. 6) and the Motion to Dismiss filed by Defendant Lincoln Property

Management (Doc. No. 9) are GRANTED.

         It is so ORDERED.

                                                    ________________________________
                                                    WILLIAM L. CAMPBELL, JR.
                                                    UNITED STATES DISTRICT JUDGE
          
